Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 25, 2020.




                                                In The

                          Fourteenth Court of Appeals

                                         NO. 14-20-00059-CR



                      IN RE ROY E. ADDICKS JUNIOR, Relator


                                 ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     183rd District Court
                                    Harris County, Texas
                                Trial Court Cause No. 801,834

                                MEMORANDUM OPINION

        On January 23, 2020, relator Roy E. Addicks Junior1 filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the presiding



        1
         Our court affirmed relator’s conviction for two counts of aggravated sexual assault of a child See
Addicks v. State, 15 S.W.3d 608 (Tex. App.—Houston [14th Dist.] 2000, pet. ref'd).
judge of the 183rd District Court of Harris County, to rule on various motions which
relator alleges he has filed.

      As the party seeking relief, relator has the burden of providing this court with
a sufficient record to establish relator’s right to mandamus relief. See Lizcano v.
Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala,
J. concurring); Tex. R. App. P. 52.7(a)(1) (relator must file with petition “a certified
or sworn copy of every document that is material to the relator’s claim for relief and
that was filed in any underlying proceeding”). “Those seeking the extraordinary
remedy of mandamus must follow the applicable procedural rules. Chief among
these is the critical obligation to provide the reviewing court with a complete and
adequate record.” In re Le, 335 S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.]
2011, orig. proceeding). Relator has not provided this court with any record, much
less one showing that he is entitled to mandamus relief.

      Additionally, Judge Vanessa Velasquez is no longer the presiding judge of the
court in which relator was convicted; therefore, even if we had received the record,
we would be required to abate this proceeding for a response from the current sitting
judge. See Tex. R. App. P. 7.2(b).

      We therefore deny relator’s petition for writ of mandamus.

                                        PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2